Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 10/26/2021.  This action is made non-final.
Claims 1-2, 4-7, 9, 11-12, 14-17 and 19 are pending in the case.  Claims 1 and 11 are independent claims.  Claims 3, 8, 10, 13, 18 and 20 are cancelled.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
				Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 11/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

				Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows:


6.	Claims 1-2, 4-7, 9, 11-12, 14-17 and 19 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter of Abstract Idea without significantly more. 
	Regarding claim 1, claim 1 recites:
A system comprising: 
a computing device at a service provider configured to: 
receive input, comprising a query, from a user device of a user while the user is engaged in a session on a site of the service provider, 
detect relational language in the input, 
determine that a plurality of intents is present in the input, 
determine a primary intent of the input and a secondary intent of the input responsive to the determining that the plurality of intents is present in the input, 
classify the secondary intent into at least one category using the relational language, and 
generate a response to the query based on the primary intent, the secondary intent, and the at least one category using the relational language, and provide the response to a virtual-assistant; and 
the virtual-assistant configured to interact with the user and provide to the user the response to the query via the user device.

The claim recites a series of steps or functions executed by a computing system and therefore is a system claim which is statutory (Step 1). The claim as a whole recites Certain Methods Of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to detect, determine, classify and generate a response to a user input which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). The claim does recite additional elements: a computing device, a user device, the “receive” & “provide” steps and “a virtual-assistant” which is usually a software program.  The ‘receive’ and ‘provide’ steps merely recite insignificant extra solution activities and the devices are generic computing devices. Although the recited “virtual-assistant” is configured to interact with the user and provide to the user the response to the query, the virtual-assistant is merely an automated version of a human representative of the service highly general terms without specifics on how to interact with the user other than providing the user the response to the query via a generic user device.  The lack of specific ways to interact between the virtual-assistant and the user in claim 1 is similar to a generic recitation of “display a result” without describing any details or conditions on where, how and when. Thus, the claim fails to recite additional elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2).  Because the claim merely recites instructions to apply an exception using generic computer devices and software module, the claim fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 1 is ineligible for patent.

	Regarding claim 2, claim 2 recites:
The system of claim 1, wherein the virtual-assistant is configured to be displayed on or adjacent to the site of a service provider.

Claim 2 is a system claim which is statutory (Step 1).  Claim 2 recites an additional element of insignificant extra solution activity on where the virtual-assistant is displayed without any indication the significance of such display. Especially, “the site of a service provider” can be the venue or physical location of a service provider.  Claim 2 fails to cure the deficiency of reciting a judicial exception of an abstract idea (Step 2A-Prong 1) of claim 1. Claim 2 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 2 fails to provide an inventive concept to advance the field of computing technology in Step 2B, by using generic or conventional computer devices and software module. In short, claim 2 is ineligible for patent.

	Regarding claim 4, claim 4 recites:
The system of claim 1, wherein determining the secondary intent of the input uses at least one of audio, an emoji, or sentiment shift.

Claim 4 is a system claim which is statutory (Step 1).  Claim 4 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input of an audio, an emoji or sentiment shift which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 4 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 4 merely recites instructions to apply an exception using generic computer devices and software module and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 4 is ineligible for patent.

	Regarding claim 5, claim 5 recites:
The system of claim 1, wherein the input comprises audio features.

Claim 5 is a system claim which is statutory (Step 1).  Claim 5 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input with audio features which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 5 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 5 merely recites instructions to apply an exception using generic computer devices and software module, thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 5 is ineligible for patent.


	Regarding claim 6, claim 6 recites:
The system of claim 5, wherein the computing device at the service provider is configured to extract pitch, energy, and frequency features from the input to detect emotions in the audio features.

Claim 6 is a system claim which is statutory (Step 1).  Claim 6 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input with audio features like pitch, energy and frequency which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 6 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 6 merely recites instructions to apply an exception using generic computer devices and software, thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 6 is ineligible for patent.

	Regarding claim 7, claim 7 recites:
The system of claim 1, wherein the input comprises textual features.
Claim 7 is a system claim which is statutory (Step 1).  Claim 7 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input with textual features which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 7 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 7 merely recites instructions to apply an exception using generic computer devices and software module, thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 7 is ineligible for patent.

Regarding claim 9, claim 9 recites:
The system of claim 1, wherein the query comprises a fixed word or phrase.

Claim 9 is a system claim which is statutory (Step 1).  Claim 9 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input including a user query of a fixed word or phrase which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 9 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 9 merely recites instructions to apply an exception using generic computer devices and software module, thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 9 is ineligible for patent.


	Regarding claim 11, claim 11 recites:
A method comprising: 
receiving input, comprising a query, at a computing device of a service provider from a user device of a user while the user is engaged in a session on a site of a service provider; 
detecting relational language in the input; 
determining that a plurality of intents is present in the input; 
determining a primary intent of the input and a secondary intent of the input responsive to the determining that the plurality of intents is present in the input; 
classifying the secondary intent into at least one category using the relational language; 
generating a response to the query based on the primary intent, the secondary intent, and the at least one category using the relational language, and provide the response to a virtual-assistant; and 
providing to the user, from the virtual-assistant, the response to the query via the user device.

The claim recites a series of steps or functions and therefore is a method claim which is statutory (Step 1). The claim as a whole recites Certain Methods Of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process Step 2A-Prong 1). The claim does recite additional elements: a computing device, a user device, a virtual assistant, the “receiving” & “providing” steps.  The ‘receiving’ & ‘providing’ steps merely recite insignificant extra solution activities, the devices are generic computing devices and a virtual assistant is usually a software program. Thus, the claim fails to recite additional elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Since the claim merely recites instructions to apply an exception using generic and conventional computer devices, the claim fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 11 is ineligible for patent.

	Regarding claim 12, claim 12 recites:
The method of claim 11, further comprising taking action based on the secondary intent.

Claim 12 is a method claim which is statutory (Step 1).  Claim 12 recites a step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to take action which can be the same or different from the response to a user input recited in the parent claim 11. The step can be done in a human head and thus the claim recites an abstract idea (Step 2A-Prong 1). Claim 12 fails to cure the deficiency of reciting a judicial exception of an abstract idea (Step 2A-Prong 1) of claim 11. Claim 12 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 12 fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 12 is ineligible for patent.

	Regarding claim 14, claim 14 recites:
The method of claim 11, wherein determining the secondary intent of the input uses at least one of audio, an emoji, or sentiment shift.

Claim 14 is a method claim which is statutory (Step 1).  Claim 14 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input of an audio, an emoji or sentiment shift which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 14 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 14 merely recites instructions to apply an exception using generic computer devices and software module, thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 14 is ineligible for patent.

	Regarding claim 15, claim 15 recites:
The method of claim 11 wherein the input comprises audio features.

Claim 15 is a method claim which is statutory (Step 1).  Claim 15 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input with audio features which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 15 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 15 merely recites instructions to apply an exception using generic computer devices and software module, thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 15 is ineligible for patent.

	Regarding claim 16, claim 16 recites:
The method of claim 15, further comprising extracting pitch, energy, and frequency features from the input to detect emotions in the audio features.

Claim 16 is a method claim which is statutory (Step 1).  Claim 16 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input emotions by extracting audio features like pitch, energy and frequency which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 16 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 16 merely recites instructions to apply an exception using generic computer devices and software module, thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 16 is ineligible for patent.

	Regarding claim 17, claim 17 recites:
The method of claim 11, wherein the input comprises textual features.

Claim 17 is a method claim which is statutory (Step 1).  Claim 17 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input with textual features which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 17 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 17 merely recites instructions to apply an exception using generic computer devices and software module, thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 17 is ineligible for patent.

	Regarding claim 19, claim 19 recites:
The method of claim 11, wherein the query comprises a fixed word or phrase.

Claim 19 is a method claim which is statutory (Step 1).  Claim 19 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input including a user query of a fixed word or phrase which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 19 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 19 merely recites instructions to apply an exception using generic computer devices and software module, thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 19 is ineligible for patent.

11.	Claims 1-2, 4-7, 9, 11-12, 14-17, 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of  Application No. 16/402,174, Patent US 11,163,961, and further in view of Fukui et al. (US 5,918,222; hereinafter Fukui).
	Regarding claim 1, claim 1 of the instant application 16/546,941 is listed with the claim 1 of 16/402,174 as follows:


16/546,941 (claim 1)
Application 16/402,174 (claim 1)
A system comprising: 
a computing device at a service provider configured to: 
One or more computing devices for implementing a virtual assistant that emulates human-to-human interaction, the one or more computing devices comprising:
receive input, comprising a query, from a user device of a user while the user is engaged in a session on a site of the service provider, 
receiving, via an interface provided by the virtual assistant, a single query from a user device of a user while the user is engaged in a session on the site of the site provider, wherein the single query comprises a fixed word or phrase;
detect relational language in the input,

determine a primary intent of the input and a secondary intent of the input responsive to the determining that the plurality of intents is present in the input,
a first intent associated with the single query and a second intent associated with the single query, the first intent being mapped in the one or more datastores to a first plurality of responses and the second intent being mapped in the one or more datastores to a second plurality of responses, wherein the first plurality of responses is different than the second plurality of responses;
Note: the first intent is the “primary intent”
classify the secondary intent into at least one category using the relational language, and

generate a response to the query based on the primary intent, the secondary intent, and the at least one category using the relational language, and provide the response to a virtual-assistant; and

identifying context associated with at least one of the user or the session of the user on the site;…
mapping the single query to the first intent based at least in part on a first portion of the context;
identifying a response to the single query from the first plurality of responses and at least in part from a second portion of the context, the second portion of the context being different than the first portion of the context;
providing at least a portion of the response to the user via the virtual assistant.
the virtual-assistant configured to interact with the user and provide to the user the response to the query via the user device.
providing at least a portion of the response to the user via the virtual assistant.


Although the conflicting claims between claim 1 of the instant application and claim 1 of application 16/402,174 are not identical, they are not patentably distinct from each other. Application 16/402,174  claim 1 does not seem to expressly recite the limitation of the instant application highlighted in Bold above, i.e., “detect relational language in the input, determine a primary intent of the input and a secondary intent of the input responsive to the determining that the plurality of intents is present in the 
However, Fukui teaches detect relational language in the input ([col 57, line 1-3], detect emotions; [col 49, line 15-27], detect/extract user’s voice/audio frequency, pitch to determine anger, joy or boredom; [col 48, line 12-13], detect/extract emotions like satisfaction, joy, interest, dissatisfaction, confusion; [col 54, line 16-24], extracted emotion information such as anger, joy, sorrow, agreement, admiration and connection, feeling expressed like good, skillful, marvelous, unfair, ; these emotions are sample relational language that are consistent with [0071] of the instant application specification), determine a primary intent of the input and a secondary intent of the input responsive to the determining that the plurality of intents is present in the input (Fig. 163 & [col 82, line 6-37], form an appropriate response to the intention & emotion extracted from user input or from the intention extracted alone if no emotion information extracted; [col 12, line 48-62], user emotion is recognized when (responsive to the determining) there are a demand explicitly expressed by a user (the primary intent) and an implicit demand expressed by the user (the secondary intents, i.e., emotions) recognized by intention/emotion information extraction unit; [col 10, line 16-18], means for understanding at least one of an intention, emotions and a status of a user from user input ), classify the second intent into at least one category using relational language ([col 56, line 22-27], emotion and status classification: anger, laugh, boredom and agreement; [col, line 41-44], emotion such as expectation, anxiety, composure, restlessness, gratitude, consent, abandonment or anger is estimated), generate a response to the query based on the primary intent, the secondary intent, and the at least one category using the relational language (Fig. 163 & [col 82, line 6-37], form an appropriate response to the intention & emotion extracted from user input or from the intention extracted alone if no emotion information Fig. 155, user input “unbelievable! Then, let me know yamamoto’s summer vacation schedule” where “let me know yamamoto’s summer vacation schedule” is the primary intent, “unbelievable!” is the secondary intent which is classified/estimated as ‘anger’ category using the relational language from a list of expectation, anxiety, composure, restlessness, gratitude, consent, abandonment, or anger in Fig. 151, “just a moment. A foreign tour is scheduled in the summer vacation” is the response generated and provided to virtual-assistant “S”), the virtual-assistant configured to interact with the user and provide to the user the response to the query via the user device (Fig. 155, “just a moment. A foreign tour is scheduled in the summer vacation” is the response generated and provided to virtual-assistant “S”; more in Fig. 4 & [col 21, line 32-45], the information disclosing apparatus is called an information disclosing agent, e.g., jim-yasuda is a virtual assistant/agent in Fig. 4; Fig. 17, information disclosing apparatus in Fig. 1 provides response to Jim-Yasuda before Jim-Yasuda gives response to input from user Ms. Sakura in Fig. 4).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Fukui with the teachings in application 16/402,174 to achieve the limitations of claim 1 of the instant application. One would be motivated to make such a combination to generate an appropriate response to user input based on intent, emotion and status of the user (Fukui: [col 6, line 54-61], [col 7, line 12-15], provide information output  system capable of understanding the intention, emotions and status of the user).  Thus, claim 1 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.

	Regarding claim 2, claim 2 of the instant application 16/546,941 is listed with the claim 1 of 16/402,174 as follows:

16/546,941 (claim 2)
Application 16/402,174 (claim 1)
The system of claim 1, wherein the virtual-assistant is configured to be displayed on or adjacent to the site of a service provider.
causing display of the virtual assistant on or adjacent to a site of a service provider;


As the parent of claim 1, claim 2 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.

	Regarding claim 4, claim 4 of the instant application 16/546,941 is listed with the claim 1 of 16/402,174 as follows:

16/546,941 (claim 4)
Application 16/402,174 (claim 1)
The system of claim 1, wherein determining the secondary intent of the input uses at least one of audio, an emoji, or sentiment shift.



Although the conflicting claims between claim 4 of the instant application and claim 1 of application 16/402,174 are not identical, they are not patentably distinct from each other. Application 16/402,174 claim 1 does not seem to expressly recite the limitation of the instant application highlighted in Bold above, i.e., “wherein determining the secondary intent of the input uses at least one of audio, an emoji, or sentiment shift”.
However, Fukui teaches wherein determining the secondary intent of the input uses at least one of audio, an emoji, or sentiment shift ([col 49, line 15-27], use user’s voice/audio frequency to determine anger, joy or boredom emotion).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Fukui with the teachings in application 16/402,174 to achieve the limitations of claim 4 of the instant application. One would be motivated to make such a combination to generate an appropriate response to user input   Thus, claim 4 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.

	Regarding claim 5, claim 5 of the instant application 16/546,941 is listed with the claim 1 of 16/402,174 as follows:

16/546,941 (claim 5)
Application 16/402,174 (claim 1)
The system of claim 1, wherein the input comprises audio features.



Although the conflicting claims between claim 5 of the instant application and claim 1 of application 16/402,174 are not identical, they are not patentably distinct from each other. Application 16/402,174 claim 1 does not seem to expressly recite the limitation of the instant application highlighted in Bold above, i.e., “wherein the input comprises audio features”.
However, Fukui teaches wherein the input comprises audio features ([col 49, line 15-27], use user’s voice/audio frequency, pitch to determine anger, joy or boredom emotion).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Fukui with the teachings in application 16/402,174 to achieve the limitations of claim 5 of the instant application. One would be motivated to make such a combination to generate an appropriate response to user input based on intent, emotion and status of the user (Fukui: [col 6, line 54-61], [col 7, line 12-15], provide information output  system capable of understanding the intention, emotions and status of the user).  Thus, claim 5 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.

	Regarding claim 6, claim 6 of the instant application 16/546,941 is listed with the claim 1 of 16/402,174 as follows:

16/546,941 (claim 6)
Application 16/402,174 (claim 1)
The system of claim 5, wherein the computing device at the service provider is configured to extract pitch, energy, and frequency features from the input to detect emotions in the audio features.



Although the conflicting claims between claim 5 of the instant application and claim 1 of application 16/402,174 are not identical, they are not patentably distinct from each other. Application 16/402,174 claim 1 does not seem to expressly recite the limitation of the instant application highlighted in Bold above, i.e., “wherein the input comprises audio features”.
However, Fukui teaches the limitation wherein the computing device at the service provider is configured to extract pitch, energy, and frequency features from the input to detect emotions in the audio features ([col 49, line 15-27],  use user’s voice/audio frequency, pitch to determine anger, joy or boredom emotion; [col 87, line 59-67], loudness of voice is equivalent of energy ).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Fukui with the teachings in application 16/402,174 to achieve the limitations of claim 6 of the instant application. One would be motivated to make such a combination to generate an appropriate response to user input based on intent, emotion and status of the user (Fukui: [col 6, line 54-61], [col 7, line 12-15], provide information output  system capable of understanding the intention, emotions and status of the user).  Thus, claim 6 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.

	Regarding claim 7, claim 7 of the instant application 16/546,941 is listed with the claim 1 of 16/402,174 as follows:

16/546,941 (claim 7)
Application 16/402,174 (claim 1)
The system of claim 1, wherein the input comprises textual features.
wherein the single query comprises a fixed word or phrase;
Note: word or phrase can be text.


As the parent of claim 1, claim 7 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.


	Regarding claim 9, claim 9 of the instant application 16/546,941 is listed with the claim 1 of 16/402,174 as follows:

16/546,941 (claim 9)
Application 16/402,174 (claim 1)
The system of claim 1, wherein the query comprises a fixed word or phrase.
wherein the single query comprises a fixed word or phrase;


As the parent of claim 1, claim 9 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.


	Regarding claims 11, 14-17, 19, claims 11, 14-17, 19 are directed to the methods which are performed by the system of claim 1, 4-7, 9.  Claims 11, 14-17, 19 are thus rejected on the ground of nonstatutory obviousness-type double patenting as claims 1, 4-7, 9.

	Regarding claim 12, claim 12 of the instant application 16/546,941 is listed with the claim 1 of 16/402,174 as follows:

16/546,941 (claim 12)
Application 16/402,174 (claim 1)

the second intent being mapped in the one or more datastores to a second plurality of responses.
Note: at least one of second responses is an action


Therefore, claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting.

Claim Rejections - 35 USC § 112
12.	Rejections of claims 10 and 20 under 35 U.S.C. 112(d) are withdrawn, in light of the amendment. 

Claim Objections
14.	Claim 11 is objected to because of the following informalities:  
	Claim 11 recites “provide the response to a virtual-assistant” which should be “providing the response to a virtual-assistant”.
Appropriate correction is required.



					Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




20.	Claims 1-2, 4-7, 9, 11-12, 14-17 and 19 are rejected under 35 U.S.C. 103  as being unpatentable over Fukui et al. (US 5,918,222; PTO-892 of 03/02/2021, hereinafter Fukui) , and further in view of Tseretopoulos et al. (US 2019/0103102; PTO-892 0f 08/06/2021, hereinafter Tseretopoulos). 
	Regarding claim 1, Fukui teaches A system (Fig. 1) comprising: 
a computing device at a service provider (Fig. 1, “information disclosing apparatus” at information provider) configured to: 
receive input, comprising a query, from a user device of a user while the user is engaged in a session with the service provider (Fig. 1 & [col 21, line 8-10], receive input via user terminal device in Fig. 1 to demand reception unit 103 in Fig. 3; Fig. 150, step 1503-1504, e.g. from user input in Fig. 155 via user/demander terminal/device to information disclosing apparatus/system in Fig. 1, “unbelievable! Then, let me know yamamoto’s summer vacation schedule” is a sample user query from ‘U’ to system agent ‘S’, user ‘U’ is engaged in a session with system agent ‘S’; Fig. 4 & [col 21, line 32-45], the information disclosing apparatus is called an information disclosing agent for information/service provider ‘yasuda’, e.g., jim-yasuda is a virtual assistant/agent in Fig. 4), 
detect relational language in the input ([col 57, line 1-3], detect emotions, e.g., extract emotions are sample relational language that are consistent with [0071] of the instant application specification), 
determine that a plurality of intents is present in the input ([col 12, line 48-62], determine there are a demand explicitly expressed by a user (the primary intent) and an implicit demand expressed by the user (the secondary intents, i.e., emotions) recognized by intention/emotion information extraction unit; Fig. 18, sample user utterance intention), 
determine a primary intent of the input and a secondary intent of the input responsive to the determining that the plurality of intents is present in the input (Fig. 163 & [col 82, line 6-37], form an appropriate response to the intention & emotion extracted from user input or from the intention extracted alone if no emotion information extracted; [col 12, line 48-62], user emotion is recognized when (responsive to the determining) there are a demand explicitly expressed by a user (the primary intent) and an implicit demand expressed by the user (the secondary intents, i.e., emotions) recognized by intention/emotion information extraction unit; [col 10, line 16-18], means for understanding at least one of an intention, emotions and a status of a user from user input), 
classify the secondary intent into at least one category using the relational language ([col 56, line 22-27], emotion and status classification: anger, laugh, boredom and agreement; Fig. 150-[0151] & [col 77, 17-67]-[col 78, line 1-47] & [col, line 41-44], emotion such as expectation, anxiety, composure, restlessness, gratitude, consent, abandonment or anger is estimated/classified, extracted emotion information from input in Fig. 150 is estimated by the list which is “the relational language”), and 
generate a response to the query based on the primary intent, the secondary intent, and the at least one category using the relational language (Fig. 163 & [col 82, line 6-37], form an appropriate response to the intention & emotion extracted from user input or from the intention extracted alone if no emotion information extracted; Fig. 150 & [col 77, 17-67]-[col 78, line 1-47] from user input to analyze utterance intention, extract emotional word…to form response and output answer, e.g., in Fig. 155, user input “unbelievable! Then, let me know yamamoto’s summer vacation schedule” where “let me know yamamoto’s summer vacation schedule” is the primary intent, “unbelievable!” is the secondary intent which is classified/estimated as ‘anger’ category using the relational language from a list of expectation, anxiety, composure, restlessness, gratitude, consent, abandonment, or anger in Fig. 151, “just a moment. A foreign tour is scheduled in the summer vacation” is the response generated and provided to virtual-assistant “S”), and provide the response to a virtual-assistant (Fig. 155, “just a moment. A foreign tour is scheduled in the summer vacation” is the response generated and provided to virtual-assistant “S”; more in Fig. 4 & [col 21, line 32-45], the information disclosing apparatus is called an information disclosing agent, e.g., jim-yasuda is a virtual assistant/agent in Fig. 4; Fig. 17, information disclosing apparatus in Fig. 1 provides response to Jim-Yasuda before Jim-Yasuda gives response to input from user Ms. Sakura in Fig. 4); and 
the virtual-assistant configured to interact with the user and provide to the user the response to the query via the user device (Fig. 155, agent ‘S’ interact with ‘U’ user and provide user response with user/demander terminal in Fig. 1; Fig. 17, interaction between agent jim-yasuda and user Sakura and agent provides response to question/query input from user Sakura via user terminal of Sakura in Fig. 1).
		Fukui does not seem to expressly teach to receive input, comprising a query, from a user device of a user while the user is engaged in a session on a site of the service provider.
receive input (Fig. 1 & [0040], receive input from a client device 180 before the input is transmitted to the conversational analysis server 102), comprising a query (Fig. 1 & [0040], query; [0006], query in conversational input), from a user device of a user (Fig. 1 & [0040], a client device 180) while the user is engaged in a session on a site of the service provider ([0067] & Fig. 2A, user 201 is interacting with a conversational interface accessible via a website shown in client application 184 in [0048] & Fig. 1, conversational analysis system server 102 in Fig. 1 is the “service provider” server; Fig. 3 & [0075] & [0002], step 305, a digital assistant or a particular website as the conversational interface will respond to the conversational input).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the widow-based conversational user interface of Fukui ([col 21, line 35-45]) to include the web-based conversational interface taught in Tseretopoulos ([0002]-[0003]) to achieve the claim limitation.  One would be motivated to make such a combination to integrate known web-based conversational user interface to the widow-based information provider system for users to engage in emotion-sensitive interactions and conversations with service providers to yield predictable success and satisfaction (Fukui: [col 21, line 35-45]; Tseretopoulos: [0002]-[0003]).

Regarding claim 2, Fukui/Tseretopoulos teaches The system of claim 1. For reasons and motivations cited and discussed, Tseretopoulos also teaches the limitation wherein the virtual-assistant is configured to be displayed on or adjacent to the site of a service provider ([0075] & [0048], a digital assistant or a particular website as the conversational interface 185 in client device 180 of Fig. 1 to access Backend Conversational interface 108 of the service provider 102 in Fig. 1; [0002], conversational interfaces include websites, chat bots or interactive agents).

Regarding claim 4, Fukui/Tseretopoulos teaches The system of claim 1. Fukui and Tseretopoulos also teach the limitation wherein determining the secondary intent of the input uses at least one of audio, an emoji, or sentiment shift (Fukui: [col 49, line 15-27],  use user’s voice/audio frequency to determine anger, joy or boredom emotion; Figs. 156-158, feeling shift; Tseretopoulos: [0010]-[0011] & [0076] & [0096] & [0036], audio input comprising a verbal statement received via the conversational interface, determine secondary-intent/lexical-personality from accent, tone of a speaker).

Regarding claim 5, Fukui/Tseretopoulos teaches The system of claim 1. Fukui and Tseretopoulos also teach the limitation wherein the input comprises audio features (Fukui: [col 49, line 15-27],  use user’s voice/audio frequency, pitch to determine anger, joy or boredom emotion; Tseretopoulos: [0010]-[0011], audio input comprising a verbal statement received via the conversational interface, determine secondary-intent/lexical-personality from accent, tone of a speaker, accent and tone are audio features; [0036], auditory factors in voice input, e.g., a pitch of the voice, a length of the sounds, a loudness of the voice, a timber of the voice).

Regarding claim 6, Fukui/Tseretopoulos teaches The system of claim 5.  Fukui also teaches the limitation wherein the computing device at the service provider ([col 83, line 8-21], information providing service; Fig. 1, information disclosing apparatus or agent in [col 6, line 64-67] for information owners/providers, connect information disclosing apparatus at server side to user/demander terminal via network) is configured to extract pitch, energy, and frequency features from the input to detect emotions in the audio features ([col 49, line 15-27],  use user’s voice/audio frequency, pitch to determine anger, joy or boredom emotion; [col 87, line 59-67]-[col 88, line 1-8], loudness of voice is equivalent of energy to be used for emotion recognition).

Regarding claim 7, Fukui/Tseretopoulos teaches The system of claim 1. Fukui and Tseretopoulos also teach the limitation wherein the input comprises textual features (Fukui: [col 12, line 28-32], input data can be text, speech, image; Fig. 17 & Fig. 155, text input in conversational interface; Tseretopoulos: [0009] & [0048], textual inputs to conversational interface).

Regarding claim 9, Fukui/Tseretopoulos teaches The system of claim 1. Fukui and Tseretopoulos also teach the limitation wherein the query comprises a fixed word or phrase (Fukui: Fig. 155 & Fig. 17, words in input query sentences from the user; Tseretopoulos: [0008] & [0050], phrase associated with the input which can be query in [0006]).

Regarding claim 11, Fukui teaches A method comprising: 
receiving input, comprising a query, at a computing device of a service provider from a user device of a user while the user is engaged in a session with a service provider(Fig. 1 & [col 21, line 8-10], receive input via user terminal device in Fig. 1 to demand reception unit 103 in Fig. 3; Fig. 150, step 1503-1504, e.g. from user input in Fig. 155 via user/demander terminal/device to information disclosing apparatus/system in Fig. 1, “unbelievable! Then, let me know yamamoto’s summer vacation schedule” is a sample user query from ‘U’ to system agent ‘S’, user ‘U’ is engaged in a session with system agent ‘S’; Fig. 4 & [col 21, line 32-45], the information disclosing apparatus is called an information disclosing agent for information/service provider ‘yasuda’, e.g., jim-yasuda is a virtual assistant/agent in Fig. 4); 
detecting relational language in the input([col 57, line 1-3], detect emotions, e.g., extract emotional words in Fig. 150; [col 49, line 15-27], detect/extract user’s voice/audio frequency, pitch to determine anger, joy or boredom; [col 48, line 12-13], detect/extract emotions like satisfaction, joy, interest, dissatisfaction, confusion; [col 54, line 16-24], extracted emotion information such as anger, joy, sorrow, agreement, admiration and connection, feeling expressed like good, skillful, marvelous, unfair; e.g., Fig. 155, user utterance/language “unbelievable!”; these emotions are sample relational language that are consistent with [0071] of the instant application specification); 
determining that a plurality of intents is present in the input ([col 12, line 48-62], determine there are a demand explicitly expressed by a user (the primary intent) and an implicit demand expressed by the user (the secondary intents, i.e., emotions) recognized by intention/emotion information extraction unit; Fig. 18, sample user utterance intention); 
determining a primary intent of the input and a secondary intent of the input responsive to the determining that the plurality of intents is present in the input(Fig. 163 & [col 82, line 6-37], form an appropriate response to the intention & emotion extracted from user input or from the intention extracted alone if no emotion information responsive to the determining) there are a demand explicitly expressed by a user (the primary intent) and an implicit demand expressed by the user (the secondary intents, i.e., emotions) recognized by intention/emotion information extraction unit; [col 10, line 16-18], means for understanding at least one of an intention, emotions and a status of a user from user input); 
classifying the secondary intent into at least one category using the relational language([col 56, line 22-27], emotion and status classification: anger, laugh, boredom and agreement; Fig. 150-[0151] & [col 77, 17-67]-[col 78, line 1-47] & [col, line 41-44], emotion such as expectation, anxiety, composure, restlessness, gratitude, consent, abandonment or anger is estimated/classified, extracted emotion information from input in Fig. 150 is estimated by the list which is “the relational language”); 
generating a response to the query based on the primary intent, the secondary intent, and the at least one category using the relational language, (Fig. 163 & [col 82, line 6-37], form an appropriate response to the intention & emotion extracted from user input or from the intention extracted alone if no emotion information extracted; Fig. 150 & [col 77, 17-67]-[col 78, line 1-47] from user input to analyze utterance intention, extract emotional word…to form response and output answer, e.g., in Fig. 155, user input “unbelievable! Then, let me know yamamoto’s summer vacation schedule” where “let me know yamamoto’s summer vacation schedule” is the primary intent, “unbelievable!” is the secondary intent which is classified/estimated as ‘anger’ category using the relational language from a list of expectation, anxiety, composure, restlessness, gratitude, consent, abandonment, or anger in Fig. 151, “just a moment. A foreign tour is scheduled in the summer vacation” is the response generated and provided to virtual-assistant “S”), and provide the response to a virtual-assistant (Fig. 155, “just a moment. A foreign tour is scheduled in the summer vacation” is the response generated and provided to virtual-assistant “S”; more in Fig. 4 & [col 21, line 32-45], information disclosing agent, e.g., jim-yasuda is a virtual assistant/agent in Fig. 4; Fig. 17, information disclosing apparatus in Fig. 1 provides response to Jim-Yasuda before Jim-Yasuda gives response to input from user Ms. Sakura in Fig. 4); and 
providing to the user, from the virtual-assistant, the response to the query via the user device (Fig. 155, agent ‘S’ interact with ‘U’ user and provide user response with user/demander terminal in Fig. 1; Fig. 17, interaction between agent jim-yasuda and user Sakura and agent provides response to question/query input from user Sakura via user terminal of Sakura in Fig. 1).
		Fukui does not seem to expressly teach receiving input, comprising a query, at a computing device of a service provider from a user device of a user while the user is engaged in a session on a site of a service provider.
		However, Tseretopoulos teaches receiving input (Fig. 1 & [0040], receive input from a client device 180 before the input is transmitted to the conversational analysis server 102), comprising a query (Fig. 1 & [0040], query; [0006], query in conversational input), at a computing device of a service provider from a user device of a user while the user is engaged in a session on a site of a service provider ([0067] & Fig. 2A, user 201 is interacting with a conversational interface accessible via a website shown in client application 184 of a client/user device 180 in [0048] & Fig. 1, conversational analysis system server 102 in Fig. 1 is the “service provider” server, i.e., “a computing device of a service provider”; Fig. 3 & [0075] & [0002], step 305, a digital assistant or a particular website as the conversational interface will respond to the conversational input).
		It would have been obvious to one of ordinary skill in the art, before the One would be motivated to make such a combination to integrate known web-based conversational user interface to the widow-based information provider system for users to engage in emotion-sensitive interactions and conversations with service providers to yield predictable success and satisfaction (Fukui: [col 21, line 35-45]; Tseretopoulos: [0002]-[0003]).

Regarding claim 12, Fukui/Tseretopoulos teaches The method of claim 11. Fukui and Tseretopoulos also teach limitation further comprising taking action based on the secondary intent (Fukui: Fig. 150, output answer which is an action is based on secondary intent that is from extracted emotional word; Fig. 163 & [col 82, line 6-37], form an appropriate response to the primary intention & secondary emotion extracted from user input; Tseretopoulos: Fig. 3 & [0077], the lexical personality or the secondary intent score is used to modify the corresponding conversational response initially derived for primary intent. A response thus modified is the result of an action. Note: claim 12 has not defined what the action should be).

Regarding claims 14-17,19, claims 14-17, 19 are directed to the methods executed by the system of claims 4-7, 9.  Claims 14-17,19 are thus rejected with the same rationale as claims 4-7, 9.


			Response to Arguments/Remarks
50. 	Applicant’s arguments/remarks filed on 10/26/2021 regarding claim rejections for independent claims 1, 11 and their dependent claims under 35 U.S.C 101 abstract idea without significant more have been considered but they are not persuasive. 
	Although independent claims 1, 11 are amended which include limitations like “generate a response to the query based on the primary intent, the secondary intent, and the at least one category using the relational language, and provide the response to a virtual-assistant; and 
the virtual-assistant configured to interact with the user and provide to the user the response to the query via the user device” in claim 1 for example, claims 1, 11 are still reciting these limitations in a highly general terms without reciting additional elements than abstract idea of reciting Organizing Human Activity or a Mental Process to integrate the judicial exception of Abstract Idea into a Practical Application or provide an inventive concept to advance the field of computing technology and thus are directed to non-statutory subject matter of Abstract Idea without significantly more.
	For example, claim 1 recites to “generate a response to the query based on the primary intent, the secondary intent, and the at least one category using the relational language”. Yet, no description in the claim specifies what relational language, primary intent or secondary intent includes. The recitation of “provide the response to a virtual-assistant” is equivalent to “display it” without providing any specifics on how, when and where. The ‘detect’, ‘determine’ and ‘classify’ steps can all be done in a human head, even for the amended limitation: “determine a primary intent of the input and a secondary intent of the input responsive to the determining that the plurality of intents is present in the input”, because only TWO intents are needed to qualify for “a plurality of intents” that a human being can keep track in his or her head. The recited additional elements than abstract idea are either generic computing components or insignificant 
	Other claims are similarly rejected.  Please see the 101 section above for details.
50. 	Applicant’s arguments/remarks filed on 10/26/2021 regarding claim rejections under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C 103 is made with the combination of Fukui and Tseretopoulos. Notice that new paragraphs of Fukui are cited in the current rejections. 
51.	Applicant’s arguments/remarks on Tseretopolous for claims 1, 11 regarding the limitations, e.g., “determine a primary intent of the input and a secondary intent of the input responsive to the determining that the plurality of intents is present in the input” and “generate a response to the query based on the primary intent, the secondary intent, and the at least one category using the relational language, and provide the response to a virtual-assistant”, have been fully considered but are moot in view of the teachings of Fukui cited by the examiner. 
The examiner would like to mention that the examiner relies on Tseretopoulos to teach the limitation e.g., “receive input, comprising a query, from a user device of a user while the user is engaged in a session on a site of the service provider” in claim 1.  However, this limitation in claim 1 and similarly in claim 11 is not argued by the Applicant.
52.	Applicant’s arguments/remarks on Fukui for claims 1, 11 regarding the limitations, i.e., “determine a primary intent of the input and a secondary intent of the input responsive to the determining that the plurality of intents is present in the input” and “generate a response to the query based on the primary intent, the secondary intent, and the at least one category using the relational language, and provide the response to a virtual-assistant”, have been fully considered but they are not persuasive.

determine that a plurality of intents is present in the input ([col 12, line 48-62], determine there are a demand explicitly expressed by a user (the primary intent) and an implicit demand expressed by the user (the secondary intents, i.e., emotions) recognized by intention/emotion information extraction unit; Fig. 18, sample user utterance intention), 
determine a primary intent of the input and a secondary intent of the input responsive to the determining that the plurality of intents is present in the input (Fig. 163 & [col 82, line 6-37], form an appropriate response to the intention & emotion extracted from user input or from the intention extracted alone if no emotion information extracted; [col 12, line 48-62], user emotion is recognized when (responsive to the determining) there are a demand explicitly expressed by a user (the primary intent) and an implicit demand expressed by the user (the secondary intents, i.e., emotions) recognized by intention/emotion information extraction unit; [col 10, line 16-18], means for understanding at least one of an intention, emotions and a status of a user from user input), 
classify the secondary intent into at least one category using the relational language ([col 56, line 22-27], emotion and status classification: anger, laugh, boredom and agreement; Fig. 150-[0151] & [col 77, 17-67]-[col 78, line 1-47] & [col, line 41-44], emotion such as expectation, anxiety, composure, restlessness, gratitude, consent, abandonment or anger is estimated/classified, extracted emotion information from input in Fig. 150 is estimated by the list which is “the relational language”), and 
generate a response to the query based on the primary intent, the secondary intent, and the at least one category using the relational language (Fig. 163 & [col 82, line 6-37], form an appropriate response to the intention & emotion extracted from user input or from the intention extracted alone if no emotion information extracted; Fig. 150 & [col 77, 17-67]-[col 78, line 1-47] from user input to analyze utterance intention, extract emotional word…to form response and output answer, e.g., in Fig. 155, user input “unbelievable! Then, let me know yamamoto’s summer vacation schedule” where “let me know yamamoto’s summer vacation schedule” is the primary intent, “unbelievable!” is the secondary intent which is classified/estimated as ‘anger’ category using the relational language from a list of expectation, anxiety, composure, restlessness, gratitude, consent, abandonment, or anger in Fig. 151, “just a moment. A foreign tour is scheduled in the summer vacation” is the response generated and provided to virtual-assistant “S”), and provide the response to a virtual-assistant (Fig. 155, “just a moment. A foreign tour is scheduled in the summer vacation” is the response generated and provided to virtual-assistant “S”; more in Fig. 4 & [col 21, line 32-45], the information disclosing apparatus is called an information disclosing agent, e.g., jim-yasuda is a virtual assistant/agent in Fig. 4; Fig. 17, information disclosing apparatus in Fig. 1 provides response to Jim-Yasuda before Jim-Yasuda gives response to input from user Ms. Sakura in Fig. 4).


	Therefore, Applicant’s arguments are not persuasive.
53.	No additional arguments are presented for other claims.


Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.

	Divakaran (US 2017/0160813), [0137]-[0138] & [0080] & [0135] & [0284], intended meaning of words from NLU (Natural Language Processing Unit) can have multiple possible definitions (the recited “intents”).  One way to resolve the ambiguity or find better conclusion is to combine extracted primary intent with user input state or emotions. 

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179

/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179